In proceedings pursuant to article 7 of the Real Property Tax Law, petitioners appeal from an order of the Supreme Court, Nassau County, dated August 30, 1979, which denied their motion for consolidation or a joint trial of the proceedings commenced by them against the Board of Assessors of the County of Nassau. Order reversed, without costs or disbursements, and motion granted to the extent that the proceedings shall be jointly tried. The various petitioners instituted 28 proceedings pursuant to article 7 of the Real Property Tax Law to review the real property assessments of their residences by the respondent, the Board of Assessors of the County of Nassau, for the 1978-1979 tax year. Each petitioner claims that he was being overvalued and unequally assessed. All 28 lots are located in Freeport and are improved with single-family residences. Special Term denied petitioners’ motion for consolidation or a joint trial on the grounds that sufficient common questions did not exist and that the properties are not in the same development, were not built by the same builder from the same plans, and are not of the same size and construction. Special Term erred. The issues of overassessment and inequality are common to all the petitioners and thus satisfy the requirement of CPLR 602 that the actions have a common question of law or fact. Further, respondent has not shown that it would be substantially prejudiced by the granting of relief to petitioners. (See Matter of Blank v Becker, 50 AD2d 418; 860 Executive Towers v Board of Assessors of County of Nassau, 43 AD2d 910; see, also, Real Property Tax Láw, § 710; CPLR 602.) In our opinion a joint trial will best serve the interests of the parties. Hopkins, J. P., Mangano, O’Connor and Weinstein, JJ., concur.